
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


[As amended through September 26, 2003]


DIRECTORS INDEMNIFICATION AGREEMENT


        AGREEMENT, effective as of                        , 200    , between
BOISE CASCADE CORPORATION, a Delaware corporation (the "Company"),
and                        (the "Indemnitee").

        WHEREAS, it is essential to the Company to retain and attract as
directors the most capable persons available;

        WHEREAS, Indemnitee is a director of the Company;

        WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today's environment;

        WHEREAS, basic protection against undue risk of personal liability of
directors previously has been provided through insurance coverage providing
reasonable protection at reasonable cost, and Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance, it has become increasingly more difficult to
obtain such insurance on terms providing reasonable protection at reasonable
cost;

        WHEREAS, the Bylaws of the Company require the Company to indemnify and
advance expenses to its directors to the full extent permitted by law, and the
Indemnitee has been serving and continues to serve as a director of the Company
in part in reliance on such Bylaws;

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against personal liability in order to enhance Indemnitee's continued service to
the Company in an effective manner, any inadequacy of the Company's director
liability insurance coverage, and Indemnitee's reliance on the aforesaid Bylaws
and in part to provide Indemnitee with specific contractual assurance that the
protection promised by such Bylaws will be available to Indemnitee (regardless
of, among other things, any amendment to or revocation of such Bylaws or any
change in the composition of the Company's board of directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the full extent permitted by law and as set forth in this Agreement and, to
the extent insurance is maintained, for the continued coverage of Indemnitee
under the Company's directors' liability insurance policies;

        NOW, THEREFORE, in consideration of the premises and of Indemnitee's
continuing to serve the Company directly, or at its request with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

        1.     Certain Definitions:

        (a)   A Change in Control of the Company: shall be deemed to have
occurred if:

        (i)    Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 1(a)(iii)(A) shall not be deemed to be a Change in Control
of the Company; or

        (ii)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection

--------------------------------------------------------------------------------




with an actual or threatened election contest, including but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least 2/3rds of the
directors then still in office who either were directors on the date hereof or
whose appointment, election, or nomination for election was previously so
approved (the "Continuing Directors"); or

        (iii)  The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (A) a merger or consolidation which would result in both
(1) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (2) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 1(a)(iii)(A) shall not be deemed to be a Change
in Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 1(a)(iii) which is not a Change in
Control of the Company solely due to the operation of Subsection 1(a)(iii)(A)(1)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        Notwithstanding the foregoing, any event or transaction which would
otherwise constitute a Change in Control of the Company (a "Transaction") shall
not constitute a Change in Control of the Company if, in connection with the
Transaction, the Indemnitee participates as an equity investor in the acquiring
entity or any of its affiliates (the "Acquiror"). For purposes of the preceding
sentence, the Indemnitee shall not be deemed to have participated as an equity
investor in the Acquiror by virtue of (i) obtaining beneficial ownership of any
equity

2

--------------------------------------------------------------------------------




interest in the Acquiror as a result of the grant to the Indemnitee of an
incentive compensation award under one or more incentive plans of the Acquiror
(including but not limited to the conversion in connection with the Transaction
of incentive compensation awards of the Company, if any, into incentive
compensation awards of the Acquiror), on terms and conditions substantially
equivalent to those applicable to other directors of the Company immediately
prior to the Transaction, after taking into account normal differences
attributable to job responsibilities, title, and the like; (ii) obtaining
beneficial ownership of any equity interest in the Acquiror on terms and
conditions substantially equivalent to those obtained in the Transaction by all
other stockholders of the Company; or (iii) having obtained an incidental equity
ownership in the Acquiror prior to and not in anticipation of the Transaction.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        (b)   Claim: any threatened, pending, or completed action, suit, or
proceeding or any inquiry or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other.

        (c)   Expenses: include attorneys' fees and all other costs, expenses,
and obligations paid or incurred in connection with investigating, defending,
being a witness in, or participating in (including on appeal) or preparing to
defend, be a witness in, or participate in any Claim relating to any
Indemnifiable Event.

        (d)   Indemnifiable Event: any event or occurrence related to the fact
that Indemnitee is or was a director, employee, agent, or fiduciary of the
Company or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent, or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust, or other enterprise or
by reason of anything done or not done by Indemnitee in any such capacity.

        (e)   A Potential Change in Control of the Company: shall be deemed to
have occurred if (i) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control of the Company;
(ii) the Company or any Person publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control of the Company; (iii) any Person becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 9.5% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company's then outstanding securities, provided that
securities acquired directly from the Company shall not be included unless the
Person acquires additional securities which, when added to the securities
acquired directly from

3

--------------------------------------------------------------------------------




the Company, exceed 9.5% of the Company's then outstanding shares of common
stock or the combined voting power of the Company's then outstanding securities;
or (iv) the Board adopts a resolution to the effect that a Potential Change in
Control has occurred.

        (f)    Reviewing Party: any appropriate person or body consisting of a
member or members of the Company's board of directors or any other person or
body appointed by the board (including the special, independent counsel referred
to in Section 3) who is not a party to the particular Claim for which Indemnitee
is seeking indemnification.

        (g)   Voting Securities: any securities of the Company which vote
generally in the election of directors.

        2.     Basic Indemnification Arrangement.

        (a)   In the event Indemnitee was, is, or becomes a party to or witness
or other participant in or is threatened to be made a party to or witness or
other participant in a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable, but in any event no later than
30 days after written demand is presented to the Company, against any and all
Expenses, judgments, fines, penalties, and amounts paid in settlement (including
all interest, assessments, and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties, or amounts paid in
settlement) of such Claim. Notwithstanding anything in this Agreement to the
contrary, prior to a Change in Control of the Company, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim. If so requested by Indemnitee, the Company shall advance (within 2
business days of such request) any and all Expenses to Indemnitee (an "Expense
Advance").

        (b)   Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
special, independent counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law; and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(a) shall be subject to the condition that, if, when, and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts previously paid; provided, however, if Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has not been a Change
in Control of the Company, the Reviewing Party shall be selected by the board of
directors, and if there has been a Change in Control of the Company, the
Reviewing Party shall be the special, independent counsel referred to in
Section 3 hereof. If there has been no determination by the Reviewing Party or
if the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court in the states
of                        or Delaware having subject matter jurisdiction thereof
and in which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
and the Company hereby consents to

4

--------------------------------------------------------------------------------




service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

        3.     Change in Control. The Company agrees that if there is a Change
in Control of the Company (other than a Change in Control of the Company which
has been approved by a majority of the Company's board of directors who were
directors immediately prior to such Change in Control), then with respect to all
matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
Company Bylaw now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from special, independent
counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld) ("Approved Counsel"). The Approved Counsel shall
(i) be located in New York City; (ii) consist of 100 or more attorneys; (iii) be
rated "a v" by Martindale-Hubbell Law Directory; and (iv) not otherwise have
performed services for the Company within the last 10 years (other than in
connection with such matters) or for the Indemnitee. The Approved Counsel may
consult with counsel admitted to the bar in the state of Delaware in connection
with all matters arising hereunder. The Approved Counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent the Indemnitee would be permitted to be indemnified under
applicable law. The Company agrees to pay the reasonable fees of the Approved
Counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys' fees), claims, liabilities, and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

        4.     Establishment of Trust. In the event of a Potential Change in
Control of the Company, the Company shall, upon written request by Indemnitee,
create a trust for the benefit of the Indemnitee and from time to time upon
written request of Indemnitee shall fund such trust to the extent permitted by
law in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for, and defending any Claim relating to an
Indemnifiable Event, and any and all judgments, fines, penalties, and settlement
amounts of any and all Claims relating to an Indemnifiable Event from time to
time actually paid or claimed, reasonably anticipated, or proposed to be paid.
The amount or amounts to be deposited in the trust pursuant to the foregoing
funding obligation shall be determined by the Reviewing Party in any case in
which the special, independent counsel referred to above is involved. The terms
of such trust shall provide that upon a Change in Control of the Company:
(i) the trust shall not be revoked or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the trustee shall advance, within 2
business days of a request by the Indemnitee, any and all Expenses to the
Indemnitee (and the Indemnitee hereby agrees to reimburse the trust under the
circumstances under which the Indemnitee would be required to reimburse the
Company under Section 2(b) of this Agreement); (iii) the trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above; (iv) the trustee shall promptly pay to the Indemnitee all amounts for
which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise; and (v) all unexpended funds in such trust shall revert
to the Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee shall be chosen by
the Indemnitee. Nothing in this Section 4 shall relieve the Company of any of
its obligations under this Agreement.

        5.     Indemnification for Additional Expenses. The Company shall
indemnify Indemnitee against any and all expenses (including attorneys' fees)
and, if requested by Indemnitee, shall (within 2 business days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any claim asserted against or action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company Bylaw now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors' liability insurance policies maintained by the Company, regardless of

5

--------------------------------------------------------------------------------


whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment, or insurance recovery, as the case may
be.

        6.     Partial Indemnity, etc. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties, and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Claim relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith. In connection with any determination
by the Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.

        7.     No Presumption. For purposes of this Agreement, the termination
of any claim, action, suit, or proceeding, by judgment, order, settlement
(whether with or without court approval), or conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

        8.     Nonexclusivity, etc. The rights of the Indemnitee hereunder shall
be in addition to any other rights Indemnitee may have under the Company's
Bylaws or the Delaware General Corporation Law or otherwise. To the extent that
a change in the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company's Bylaws and this Agreement, it is the intent of the
parties that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.

        9.     Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors' liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director.

        10.   Period of Limitations. No legal action shall be brought, and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee, Indemnitee's spouse, heirs,
executors, or personal or legal representatives after the expiration of 2 years
from the date of accrual of such cause of action, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such 2-year
period; provided, however, if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.

        11.   Amendments, Etc. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.

        12.   Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

        13.   No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has

6

--------------------------------------------------------------------------------


otherwise actually received payment (under any insurance policy, Bylaw, or
otherwise) of the amounts otherwise indemnifiable hereunder.

        14.   Binding Effect, etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company's request.

        15.   Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph, or sentence) are held by a court of competent
jurisdiction to be invalid, void, or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

        16.   Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the state of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

        17.   Prior Agreements. This Agreement shall supersede any and all prior
agreements executed by the Company and Indemnitee relating to the subject matter
hereof, and any and all such prior agreements shall be null and void as of the
effective date of this Agreement.

        Executed as of the date first written above.

    BOISE CASCADE CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Name: George J. Harad     Title: Chairman of the Board & Chief Executive
Officer
 
 
INDEMNITEE
 
 


--------------------------------------------------------------------------------

[Name]

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



DIRECTORS INDEMNIFICATION AGREEMENT
